Citation Nr: 1412222	
Decision Date: 03/24/14    Archive Date: 04/02/14

DOCKET NO.  11-21 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

J. Murray, Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Navy from November 1967 to February 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office in Lincoln, Nebraska (RO).  In that rating decision, the RO awarded service connection for PTSD and assigned 10 percent evaluation, effective from June 15, 2010. 

In November 2011, the Veteran testified before the undersigned during a hearing at the RO.  A copy of the hearing transcript has been associated with the claims folder. 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks a higher initial evaluation for his service-connected PTSD disability, which is currently rated as 10 percent disabling.  Based on a review of the record, the Board finds that additional development is need prior to the adjudication of the Veteran's claim. 

A remand is needed to afford the Veteran a new VA psychiatric examination.  When last examined by VA in August 2010, the examiner described the Veteran's PTSD as mild and assigned him a Global Assessment Function (GAF) scaled score of 70.  A review of the additional evidence indicates that the severity of the Veteran's disability due to PTSD appears to have worsened since the last examination in 2010.  In this regard, the Veteran has submitted the report of an October 2011 private psychiatric evaluation, in which the private examiner concluded that the Veteran's social functioning had significantly deteriorated over the year since he retired in 2010 because of his PTSD symptomatology.  The Veteran was assigned a GAF scaled score of 48.  In addition, the objective findings noted during the private evaluation signify a worsening of the Veteran's PTSD disability.  For example, the private examiner observed that the Veteran exhibited significantly anxious mood and behavior where he unknowing played with his fingers and he was unable to maintain concentration.  The private examiner also observed that the Veteran was unable to perform Serial 7s or interpret a proverb, whereas no abnormalities on those tests were observed in 2010.  

Although the Veteran has not asserted that his symptomatology had worsened since he was last evaluated by VA, the additional medical evidence suggests an increase in severity from the findings in the 2010 VA examination.  VA is required to afford him a contemporaneous VA examination to assess the current nature, extent and severity of his PTSD disability.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181   (2007); Snuffer v. Gober, 10 Vet. App. 400, 403   (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995).  Thus, the Board has no discretion and must remand this claim in order to afford the Veteran another VA examination.

Prior to any examination, the RO/AMC should seek the Veteran's assistance in obtaining any outstanding records of pertinent VA and private treatment and associated them with the claims folder.

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should seek the Veteran's assistance in obtaining any outstanding records of pertinent VA and private treatment and associating them with the claims folder.

2. After all the available records have been associated with the record, the RO/AMC should schedule the Veteran for a VA psychiatric examination, with an appropriate specialist, to evaluate the current severity of his PTSD disability.  The claims folder and a copy of this remand are to be made available to and reviewed by the examiner in connection with the examination.  The examination report is to contain a notation that the examiner reviewed the claims file. 

The evaluation of PTSD should consist of all necessary psychiatric testing, to include a mental status evaluation. 

The examiner is asked to comment on the degree of severity of the Veteran's service-connected PTSD, and its effect on his employment and activities of daily living. 

A complete rationale must be given for any opinion expressed, and the foundation for all conclusions should be set forth.  The report of the examination should be associated with the claims file.

3. Thereafter, the RO/AMC should readjudicate the issues on appeal with consideration of the additional evidence, including the updated VA and private medical records. If any benefit sought on appeal is not fully granted, a supplemental statement of the case should be issued. Thereafter, the case should be returned to the Board, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


